Carley, Judge.
Appellant appeals from an order in a dispossessory proceeding requiring appellant to pay to appellee certain past due rent. Although appellee sought a writ of possession, and although the trial court indicated that if the stipulated sums were not paid a writ of possession would be issued, the record does not reveal the actual entry of a writ of possession. Accordingly, “[t]his order is not a final judgment. Code Ann. § 6-701 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). No certificate of immediate review was obtained from the trial court, nor was an application for interlocutory appeal filed with this court. This appeal is dismissed for failure to comply with the requirements of Code Ann. § 6-701 (a) 2 (A), supra.” Wall v. T. J. B. Services, Inc., 141 Ga. App. 437 (233 SE2d 810) (1977).

Appeal dismissd.


Quillian, C. J., and Shulman, P. J., concur.